       Case 1:19-cv-00003-SPB-MPK Document 104 Filed 10/29/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


AKEEM HUTCHINSON,                                      )
              Plaintiff,                               )
                                                       )        C.A. No. 19-3 Erie
                                                       )
                   v.                                  )        District Judge Susan Paradise Baxter
                                                       )        Magistrate Judge Maureen P. Kelly
MR. OVERMYER, et al.,                                  )
                 Defendants.                           )




                                        MEMORANDUM ORDER


         Plaintiff Akeem Hutchinson, a former prisoner at the State Correctional Institution at

Forest in Marienville, Pennsylvania (“SCI-Forest”)1 initiated this pro se civil rights action on

January 2, 2019, by filing a complaint against the following staff members at SCI-Forest:

Superintendent Overmyer (“Overmyer”), Deputy Superintendent D. F. Oberlander

(“Oberlander”), and Psychiatrist Ms. Sheesley (“Sheesley”). This matter was referred to United

States Magistrate Judge Maureen P. Kelly for report and recommendation in accordance with the

Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules 72.1.3 and 72.1.4 of the Local Rules for

Magistrates, and was subsequently reassigned to the undersigned, as presiding judge, with Judge

Kelly remaining as the referred magistrate judge for all pretrial matters.

         On November 21, 2019, Plaintiff filed a motion to stay civil action [ECF No. 74] in light

of his anticipated parole date of March 20, 2020. Plaintiff’s motion was granted by this Court by

Order dated December 2, 2020, and this civil action was stayed for a period of six months. The




          1
Plaintiff was paroled on March 20, 2020, and is last known to reside in Pittsburgh, Pennsylvania.
      Case 1:19-cv-00003-SPB-MPK Document 104 Filed 10/29/20 Page 2 of 3




stay was subsequently lifted by Order of this Court dated July 21, 2020.

        After he was paroled on March 20, 2020, Plaintiff failed to file a notice of his new

address with the Court. As a result, Magistrate Judge Kelly entered a show cause order on

August 7, 2020, requiring Plaintiff to advise the Court of his new address by August 28, 2020,

and that his failure to do so may result in the dismissal of this case. After Plaintiff failed to

comply with this order, Defendants filed a motion to dismiss for lack of prosecution [ECF No.

101]. Judge Kelly followed up with another show cause order providing Plaintiff a second

opportunity to file a notice of his new address by September 24, 2020. Plaintiff still did not

comply.

        As a result, on October 1, 2020 , Judge Kelly issued a Magistrate Judge's Report and

Recommendation (“R&R”) recommending that Defendants’ motion to dismiss for lack of

prosecution [ECF No. 101] be granted and that this case be dismissed for Plaintiff’s failure to

prosecute. [ECF No. 103]. Service of the R&R was made on Plaintiff at his last known address

of record (as previously provided by Defendants), via first class United States mail. Objections to

the R&R were due from Plaintiff by October 19, 2020; however, Plaintiff has failed to file any

objections.

        After de novo review of the complaint and documents in this case, together with the

report and recommendation, the following order is entered:

          AND NOW, this 29th day of October, 2020;

          IT IS HEREBY ORDERED that Defendants’ motion to dismiss for lack of prosecution

[ECF No. 101] is GRANTED and that this case is DISMISSED for Plaintiff’s failure to prosecute.

The report and recommendation of Magistrate Judge Kelly issued October 1, 2020 [ECF No. 103],
      Case 1:19-cv-00003-SPB-MPK Document 104 Filed 10/29/20 Page 3 of 3




is adopted as the opinion of the court.

         The Clerk is directed to mark this case CLOSED.


                                                     ______________________________
                                                   SUSAN PARADISE BAXTER
                                                   United States District Judge


cc:      The Honorable Maureen P. Kelly
         U.S. Magistrate Judge

         all parties of record
